


109 HR 5549 IH: To amend title 38, United States Code, to remove certain

U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5549
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2006
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to remove certain
		  limitations on attorney representation of claimants for veterans benefits in
		  administrative proceedings before the Department of Veterans Affairs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Choice of Representation Act of 2006.
		2.Attorney
			 representation in veterans benefits claims cases before the Department of
			 Veterans Affairs
			(a)Qualifications
			 and Standards of Conduct for Individuals Recognized as Agents or
			 Attorneys
				(1)Additional
			 qualifications and standards for agents and attorneys
			 generallySubsection (a) of section 5904 of title 38, United
			 States Code, is amended—
					(A)by inserting
			 (1) after (a);
					(B)by striking the
			 second sentence; and
					(C)by adding at the
			 end the following new paragraphs:
						
							(2)The Secretary may prescribe in
				regulations qualifications and standards of conduct for individuals recognized
				under this section, including the following:
								(A)A requirement that, before being
				recognized, an individual—
									(i)show that such individual is of
				good moral character and in good repute, is qualified to render claimants
				valuable service, and is otherwise competent to assist claimants in presenting
				claims; and
									(ii)has such level of experience and
				specialized training as the Secretary shall specify.
									(B)A requirement that the individual
				follow such standards of conduct as the Secretary shall specify.
								(3)The Secretary may prescribe in
				regulations restrictions on the amount of fees that an agent or attorney may
				charge a claimant for services rendered in the preparation, presentation, and
				prosecution of a claim before the
				Department.
							.
					(2)Applicability to
			 representatives of veterans service organizationsSection 5902(b)
			 of such title is amended—
					(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
					(B)by inserting
			 (1) after (b); and
					(C)by adding at the
			 end the following new paragraph:
						
							(2)An individual recognized under this
				section shall be subject to suspension under section 5904(b) of this title on
				the same basis as an individual recognized under section 5904(a) of this
				title.
							.
					(3)Applicability to
			 individuals recognized for particular claimsSection 5903 of such
			 title is amended—
					(A)by inserting
			 (a) In
			 general.— before The Secretary;
			 and
					(B)by adding at the
			 end the following new subsection:
						
							(b)SuspensionAn
				individual recognized under this section shall be subject to suspension under
				section 5904(b) of this title on the same basis as an individual recognized
				under section 5904(a) of this
				title.
							.
					(b)Additional Bases
			 for Suspension of IndividualsSubsection (b) of section 5904 of
			 such title is amended—
				(1)by inserting
			 and sections 5902 and 5903 of this title after under this
			 section;
				(2)in paragraph (4),
			 by striking or at the end;
				(3)in paragraph (5),
			 by striking the period and inserting a semicolon; and
				(4)by adding at the
			 end the following new paragraphs:
					
						(6)has failed to
				conduct himself or herself with due regard for the non-adversarial nature of
				any proceeding before the Department;
						(7)has presented
				frivolous claims, issues, or arguments to the Department; or
						(8)has failed to
				comply with any other condition specified by the Secretary in regulations
				prescribed by the Secretary for purposes of this
				subsection.
						.
				(c)Repeal of
			 Limitation on Hiring Agents or AttorneysSubsection (c) of
			 section 5904 of such title is amended by striking paragraph (1).
			(d)Modification of
			 Requirements to File Attorney Fee AgreementsSuch subsection is
			 further amended—
				(1)by redesignating
			 paragraph (2) as paragraph (1); and
				(2)in that paragraph,
			 as so redesignated—
					(A)by striking
			 in a case referred to in paragraph (1) of this
			 subsection;
					(B)by striking
			 after the Board first makes a final decision in the case;
					(C)by striking
			 with the Board at such time as may be specified by the Board and
			 inserting with the Secretary pursuant to regulations prescribed by the
			 Secretary; and
					(D)by striking the
			 second and third sentences.
					(e)Attorney
			 FeesSuch subsection is further amended by inserting after
			 paragraph (1), as redesignated by subsection (d)(1) of this section, the
			 following new paragraph (2):
				
					(2)(A)The Secretary, upon the
				Secretary’s own motion or at the request of the claimant, may review a fee
				agreement filed pursuant to paragraph (1) and may order a reduction in the fee
				called for in the agreement if the Secretary finds that the fee is excessive or
				unreasonable.
						(B)A finding or order of the Secretary
				under subparagraph (A) may be reviewed by the Board of Veterans’ Appeals under
				section 7104 of this
				title.
						.
			(f)Repeal of
			 Penalty for Certain ActsSection 5905 of such title is amended by
			 striking (1) and all that follows through
			 (2).
			(g)Effective
			 Date
				(1)In
			 generalThe amendments made by this section shall take effect six
			 months after the date of the enactment of this Act.
				(2)RegulationsThe
			 Secretary shall prescribe the regulations, if any, to be prescribed under the
			 amendments made by subsection (a) not later than the date specified in
			 paragraph (1).
				(3)ClaimsThe
			 amendments made by subsections (b), (c), (d), and (e) shall apply to claims
			 submitted on or after the date specified in paragraph (1).
				
